MEMORANDUM OPINION
                                           No. 04-11-00325-CV

                                          IN RE Brian GLENN

                                           Original Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 18, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 9, 2011, relator filed a petition for writ of mandamus and a motion for

emergency stay.       Relator complains the trial court erred in granting a motion to compel

arbitration. However, mandamus will issue only to correct a clear abuse of discretion for which

the relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). We disagree with relator’s contention that under In re Gulf Exploration,

LLC, mandamus review in this case is appropriate.                  289 S.W.3d 836, 843 (Tex. 2009).

Mandamus review of an order compelling arbitration is generally unavailable because a relator


1
 This proceeding arises out of Cause No. 2010-CI-13903, styled Brian J. Glenn v. Valero Energy Corp., et al.,
pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb, III presiding.
However, the order complained of was signed by the Honorable Peter Sakai, presiding judge of 225th Judicial
District Court, Bexar County, Texas.
                                                                               04-11-00325-CV


can rarely establish it lacks an adequate remedy by appeal. Id. We conclude relator failed to

establish he lacks an adequate remedy by appeal.      Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




                                            -2-